ORDER
PER CURIAM.
On consideration of the certified order of the Court of Appeals of Maryland indefinitely suspending respondent from the practice of law in that jurisdiction with the right to petition for reinstatement in six months, this court’s December 20, 2012, order suspending respondent pending further action of the court and directing him to show cause why reciprocal discipline of an indefinite suspension with a fitness requirement and the right to seek reinstatement after reinstatement by the state of Maryland, or after six months, whichever occurs first, should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Jonathan S. Shurberg is hereby indefinitely suspended from the practice of law in the District of Columbia with a fitness requirement and with the right to file for reinstatement once reinstated by the state of Maryland, or after six months, whichever occurs first. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement, respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).